I dissent. The trial court gave the following instruction: "It is the duty of all persons so to use their property so as not to cause injury to others and a failure to perform said dutyconstitutes negligence." This is more than an inapt expression of the law. It is an entirely erroneous definition of negligence. It was the duty of defendants to exercise ordinary care in the use of their property so as to avoid injury to plaintiff. If they failed to exercise ordinary care under the circumstances they were chargeable with negligence; otherwise they were not. The foregoing instruction was bound to be misleading and would obviously tend to confirm the erroneous impression of many laymen that liability in personal injury cases is predicated upon any use of one's property causing injury to another. It not only warranted the jury in basing a finding of negligence merely upon the happening of the accident without regard to the amount of care exercised, but in effect directed such a finding, thus making the rule of negligence absolute and not relative. The fact that another instruction imposed upon defendants the duty to exercise ordinary care does not cure the error complained of. Defendants were still negligent under the foregoing instruction if they used their property in any manner so as to cause the injury. *Page 659 
Counsel for respondent does not attempt to justify the giving of this instruction but cites section 4 1/2 of article VI of the Constitution and quotes from 19 Cal. Jur., page 747, as follows: "Thus even though an erroneous instruction is given it is not prejudicial error if there is evidence which amply supports the verdict, and it is apparent that the jury disregarded the instruction." It is not at all apparent in the present case that this instruction was disregarded. There was a conflict in the evidence relating to the issues of negligence and contributory negligence. In the instructions the jury was given two definitions of negligence, one correct and the other incorrect. The general instructions relating to liability used the term "negligence", and it is impossible to determine upon which of the conflicting definitions of negligence the jury relied in applying these general instructions. Under these circumstances it cannot be said that the error was not prejudicial. (Starr v. LosAngeles R. Corp., 187 Cal. 270 [201 P. 599]; Hesler v.California Hospital Co., 178 Cal. 764 [174 P. 654]; Quint
v. Dimond, 147 Cal. 707 [82 P. 310]; White v. Davis,103 Cal.App. 531 [284 P. 1086]; Alcamisi v. Market St. R. Co.,67 Cal.App. 710 [228 P. 410].)
Aside from the other points raised by appellant, in my opinion the giving of the above-mentioned instruction in itself requires a reversal.
A petition for a rehearing of this cause was denied by the District Court of Appeal on April 17, 1931, and a petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 14, 1931. *Page 660